Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 1 of 20   PageID #: 2976



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )           CR. NO. 15-00614 SOM
                               )           CIVIL NO. 20-00060 SOM-WRP
           Plaintiff,          )
                               )           ORDER DENYING DEFENDANT’S
                               )           MOTION UNDER 28 U.S.C. § 2255
                               )           TO VACATE, SET ASIDE, OR
      vs.                      )           CORRECT SENTENCE AND
                               )           DECLINING TO ISSUE
 GREGORY SCHER,                )           CERTIFICATE OF APPEALABILITY
                               )
           Defendant.          )
                               )
 _____________________________ )

       ORDER DENYING DEFENDANT’S MOTION UNDER 28 U.S.C. § 2255
            TO VACATE, SET ASIDE, OR CORRECT SENTENCE AND
           DECLINING TO ISSUE CERTIFICATE OF APPEALABILITY

 I.          INTRODUCTION.

             On February 12, 2018, Defendant Gregory Scher entered a

 plea of guilty to one count of Social Security fraud.            At the

 plea hearing, Scher stated that no one had done anything to

 coerce him into pleading guilty and that he was happy with the

 performance of his attorney.       This court sentenced him to 20

 months in prison.     Proceeding pro se, Scher now seeks to have his

 conviction set aside under 28 U.S.C. § 2255.          His primary claims

 are that his counsel provided ineffective assistance and coerced

 him into pleading guilty.       His assertions are unsupported by the

 record.    This court denies Scher’s motion and declines to issue a

 certificate of appealability.

 II.         BACKGROUND.

             On August 6, 2015, the grand jury returned an
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 2 of 20    PageID #: 2977



 indictment charging Scher with four counts of Social Security

 fraud.    ECF No. 1.     The grand jury later returned two superseding

 indictments.     The Second Superseding Indictment charged Scher

 with nine counts of Social Security fraud.         ECF No. 112.      The

 counts alleged that, for the purpose of obtaining Social Security

 benefits, Scher had made various misrepresentations covering

 topics such as Scher’s assets, income, ability to work, and

 family status.     Id.

             As the case proceeded, Scher went through multiple

 attorneys.    He was initially represented by the First Assistant

 Federal Defender, who withdrew on October 30, 2015.              ECF No. 25.

 The court then appointed Barry Edwards to represent Scher under

 the Criminal Justice Act, but Edwards withdrew on January 4,

 2017.    The court appointed Brandon K. Flores to replace him.             ECF

 Nos. 130, 132.     Scher quickly grew dissatisfied with Flores, and

 he filed a motion to replace him on March 30, 2017.              ECF No. 145.

 The court granted the motion and replaced Flores with Lynn

 Panagakos, Scher’s fourth attorney in this case.          ECF Nos. 147-

 149.    Before sentencing, Panagakos moved to withdraw.           The motion

 was granted, and the First Assistant Federal Defender returned to

 represent Scher.     ECF Nos. 209, 215.

             During the time Panagakos represented Scher, Panagakos

 reviewed materials available to her.        She concluded that Scher

 had credible defenses to Counts 1, 4, 5, 6, and 7 of the Second


                                       2
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 3 of 20   PageID #: 2978



 Superseding Indictment, but that the Government was likely to

 prevail on Counts 2, 3, and 8.        See ECF No. 267-2, PageID # 1887,

 1888, 1892.    On January 28, 2018, Panagakos sent Scher an email

 that indicated that, although he might have a defense to some of

 the counts in the Second Superseding Indictment, the allegations

 in Counts 2, 3, and 8 were “most troublesome.”          ECF No. 267-2,

 PageID # 1892.     Panagakos later hired an expert, Ann J. Atkinson,

 who confirmed her conclusions.        In a pair of reports submitted on

 March 28 and April 22, 2018, Atkinson opined that Scher was

 innocent of the offenses charged in Counts 1, 4, 5, 6, 7, and 9,

 but guilty of committing the offenses charged in Counts 2, 3, and

 8.    ECF No. 250-4, PageID # 1785, see also ECF No. 250-3.

             According to Panagakos, after she sent her email of

 January 28, 2018, she had several productive and cooperative

 discussions with Scher.      ECF No. 267-2, PageID # 1888-89.        Scher

 then “instructed her to make a plea offer to the government,

 which the Government ultimately accepted[.]”          Id. at 1888.     Under

 the terms of that offer, Scher would plead guilty to only Count 8

 (Social Security fraud in violation of 42 U.S.C. § 408(a)(3)).

 Id.

             In seeking relief under § 2255, Scher characterizes his

 interactions with Panagakos differently.         According to Scher,

 Panagakos “refused to have a quiet and calm discussion with

 [him,]” and instead repeatedly screamed and him and berated him.


                                       3
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 4 of 20   PageID #: 2979



 ECF No. 250, PageID # 1671.       Scher maintains that he agreed to

 plead guilty “just to get away from Panagakos[.]”           ECF No. 250-1,

 PageID # 1681.

             In any event, Scher pled guilty to Count 8 on February

 12, 2018.    At the guilty plea hearing, Scher admitted that a Work

 Activity Report he submitted to the Social Security

 Administration was incorrect because it did not state that he had

 been employed by Kiewit Infrastructure West Company in 2014.             ECF

 No. 200, PageID # 979, 984.       He said he had also falsely reported

 being legally blind.      Id. at 984-85.    He lied because “he thought

 if he told the truth, [his] benefits might go away.”             Id. at 986.

             Under oath during his guilty plea hearing, Scher stated

 that no one had done anything to try to force him to enter a

 guilty plea, and that he believed he was guilty and was

 voluntarily saying so.      Id. at 968.    This was consistent with the

 Memorandum of Plea Agreement that he signed.          That document said,

 “Defendant agrees that this plea is voluntary and not the result

 of force or threats.      Defendant enters this plea because he in

 fact guilty . . . .”      ECF No. 192, PageID # 937.

             During the guilty plea colloquy, this court asked Scher

 whether he was satisfied with Ms. Panagakos’s representation of

 him in this case, and, again under oath, he answered, “Yes.”

 When this court explained to Scher that, in his plea agreement,

 he was not waiving claims of ineffective assistance of counsel,


                                       4
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 5 of 20    PageID #: 2980



 Scher responded, “I won’t be bringing that either.”              Id. at 989.

 He explained, “She’s done a good job.         I’m happy.”    Id.

             After Panagakos had withdrawn as counsel, the case

 proceeded to sentencing.       Scher is now serving his 20-month

 prison sentence.

             On February 5, 2020, Scher filed the present motion to

 set aside his conviction.       The gist of his motion is that

 Panagakos was ineffective.

 III.        ANALYSIS.

             A federal prisoner may move to vacate, set aside, or

 correct his or her sentence if it “was imposed in violation of

 the Constitution or laws of the United States, . . . the court

 was without jurisdiction to impose such sentence, or . . . the

 sentence was in excess of the maximum authorized by law, or is

 otherwise subject to collateral attack.”         28 U.S.C. § 2255.

             Scher’s guilty plea limits the arguments he can raise

 under § 2255.     “‘[W]hen a criminal defendant has solemnly

 admitted in open court that he is in fact guilty of the offense

 with which he is charged, he may not thereafter raise independent

 claims relating to the deprivation of constitutional rights that

 occurred prior to the entry of the guilty plea.’”           Mahrt v.

 Beard, 849 F.3d 1164, 1170 (9th Cir. 2017) (quoting Tollett v.

 Henderson, 411 U.S. 258, 267 (1973)).         Even after a guilty plea,

 however, “claims of pre-plea ineffective assistance of counsel


                                       5
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 6 of 20   PageID #: 2981



 are cognizable on federal habeas review when the action, or

 inaction, of counsel prevents petitioner from making an informed

 choice whether to plead.”       Id.   Assertions that “counsel rendered

 pre-plea ineffective assistance by failing to file a motion to

 suppress” are also permitted.         Id. at 1171.   Claims of

 ineffective assistance of counsel were expressly preserved for

 Scher in his written plea agreement, which provided: “Defendant

 also waives his right to challenge his conviction or sentence or

 the manner in which it was determined in any collateral attack,

 including, but not limited to, a motion brought under Title 28,

 United States Code, Section 2255, except that defendant may make

 such a challenge based on a claim of ineffective assistance of

 counsel.”    ECF No. 192, PageID # 943.

             Scher raises several ineffective assistance of counsel

 claims.    Although those claims are not well organized, they all

 fall within one of three broad categories: (1) assertions that

 Panagakos was ineffective in advising him to plead guilty; (2)

 claims that Panagakos was ineffective in failing to seek what he

 calls “suppression” of the indictment (presumably meaning either

 suppression of evidence or dismissal of the indictment) based on

 alleged misstatements made in grand jury proceedings; and (3)

 assertions that Panagakos was ineffective in having failed to

 investigate claims that a witness had falsely held himself out as

 an FBI officer.     Scher also appears to be trying to argue that


                                       6
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 7 of 20   PageID #: 2982



 there was prosecutorial misconduct.         He asserts that the

 Assistant United States Attorney included in the indictment

 charges that the AUSA knew he could not prove.

             Scher is entitled to an evidentiary hearing on these

 claims unless “his allegations, when viewed against the record,

 do not state a claim for relief or are so palpably incredible or

 patently frivolous as to warrant summary dismissal.”             United

 States v. Leonti, 326 F.3d 1111, 1116 (9th Cir. 2003) (quotation

 marks omitted).      An evidentiary hearing is not warranted here.

 None of Scher’s assertions supports relief under § 2255.

             A.     Scher Does Not Show that Panagakos was Ineffective
                    In Advising Him to Plead Guilty (Grounds Two,
                    Three, and Four of Scher’s Motion).

             Scher’s primary argument appears to be that his guilty

 plea was involuntary because it flowed from what he alleges was

 ineffective assistance by Panagakos.         To establish ineffective

 assistance of counsel, Scher must show that (1) his counsel’s

 performance was deficient, and (2) the deficient performance

 prejudiced his defense.      Strickland v. Washington, 466 U.S. 668,

 687 (1984).      There is “a strong presumption” that counsel’s

 conduct was reasonable and that counsel’s representation did not

 fall below “an objective standard of reasonableness” under

 “prevailing professional norms.”          Id. at 688.   Even if a

 petitioner overcomes the presumption of effectiveness, the

 petitioner must still demonstrate a “reasonable probability that,


                                       7
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 8 of 20    PageID #: 2983



 but for counsel’s unprofessional errors, the result of the

 proceeding would have been different.”         Id. at 694.       Because

 “[i]t is all too tempting for a defendant to second-guess

 counsel’s assistance after conviction,” judicial scrutiny of

 counsel’s performance is highly deferential.          Id. at 689.

             Scher argues that Panagakos gave him bad legal advice

 and pressured him to plead guilty.        He fails to establish this.

                   1.    Panagakos’s Recommendation that Scher Plead
                         Guilty was Reasonable.

             Scher first challenges Panagakos’s substantive advice.

 He appears to argue that Panagakos should not have counseled him

 to plead guilty because she was in possession of an “exculpatory

 document that . . . clearly shows that [Scher] acted properly and

 did not commit the crime for which he pled guilty.”              ECF No. 250-

 1, PageID # 1681.      Scher is apparently referring to the expert

 reports that Ann J. Atkinson submitted to Panagakos.1             Atkinson

 did opine that Scher was not guilty of the offenses charged in

 Counts 1, 4, 5, 6, 7, and 9 of the Second Superseding indictment.

 ECF No. 250-4, PageID # 1785, see also ECF No. 250-3.              But she

 also agreed with the Government’s expert that Scher was guilty of

 the offenses charged in Counts 2, 3, and 8.          ECF No. 250-4,



       1
         Scher refers to the document at issue as “Exhibit C.”
 ECF No. 250-1, PageID # 1681. He did not submit an Exhibit C.
 However, the third and final attachment to his motion, which he
 labeled “Exhibit B,” is a copy of Atkinson’s report, and that
 report appears to be the document he describes as Exhibit C.

                                       8
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 9 of 20   PageID #: 2984



 PageID # 1785.

             Panagakos’s advice was consistent with Atkinson’s

 conclusions.     Panagakos told Scher that, while he might have a

 defense against some of the charges he was facing, he was

 unlikely to prevail on Counts 2, 3, and 8.         ECF No. 267-2, PageID

 # 1888; 1892.     Atkinson’s report did not suggest that Scher was

 innocent.    To the contrary, it buttressed Panagakos’s own

 determination that Scher was unlikely to prevail at trial on

 several counts.

                   2.    Scher Has Not Shown that he Pled Guilty
                         Because Panagakos Acted Unprofessionally.

             Scher also asserts that Panagakos was ineffective in

 treating him unprofessionally.        According to Scher, he “was

 screamed at, put down, discounted, and browbeaten by [Panagakos]

 for years.”    ECF No. 250-1, PageID # 1681.       Of course, if what

 Panagakos did was strenuously advise her client, that by itself

 is not ineffective.      In representing criminal defendants,

 attorneys have a duty to be honest about their chances of

 success, and attorneys may need to communicate firmly and even

 loudly.    Scher claims that Panagakos crossed the line.          But even

 if Scher and Panagakos differ in their accounts about counsel’s

 demeanor, this court sees no need to resolve such a dispute.             If

 that were the determinative issue, this court would certainly

 hold an evidentiary hearing, listening to and observing both

 individuals before making a credibility finding.          But, without

                                       9
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 10 of 20   PageID #: 2985



  making any finding on that point, this court concludes that, even

  if Panagakos “screamed at, put down, discounted, and browbeat[]”

  Scher, Scher’s assertion that he was thereby prejudiced by

  feeling forced to plead guilty is patently implausible.

             To begin, Scher’s claims that he pled guilty to get

  away from Panagakos make no sense.        In his petition, he asserts:

             [Panagakos] refused to have a quiet and calm
             discussion with me during the almost 3-years
             of her appointment. We did not have even one
             conversation that did not consist of her
             screaming at me and berating me. After this
             case had dragged out for almost 5-years, I
             was left with no choice but to either-plead
             guilty just to go to prison and get away from
             her, or remain having her as my counsel
             through trial and risk me physically doing
             her bodily harm as a result of her shrieking
             and screaming driving me to the breaking
             point.

  ECF No. 250, PageID # 1671.       The motion in support of his

  petition contains similar claims:

             The so-called attorney-client relationship
             was so broken that Movant was literally
             forced to either: (A) plead guilty to
             something, anything, just to get away from
             Panagakos to be free from the onslaught of
             non-stop screaming, or (B) Act out against
             Panagakos in such a manner that would silence
             the incessant screaming and shrieking.
             Fortunately for Panagakos, the Movant chose
             option (A).

  ECF No. 250-1, PageID # 1681.       Scher’s statements are internally

  inconsistent.    He says that he felt forced to give up his right

  to trial and that he stated under oath that he had committed a

  crime because otherwise he risked “physically doing [counsel]

                                      10
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 11 of 20   PageID #: 2986



  bodily harm.”    Feeling driven to hurt Panagakos is inconsistent

  with feeling coerced into pleading guilty.

             Two other points are critical to this court’s

  conclusion that Scher’s description is so implausible as not to

  warrant an evidentiary hearing.       The first and most important

  point is that Scher’s reference to Panagakos’s alleged berating

  of him is at total odds with his sworn statements during the

  guilty plea colloquy.      During the guilty plea hearing, Scher

  affirmatively stated that no one had “done anything to try to

  force [him] to enter a guilty plea.”         ECF No. 200, PageID # 968.

  He also indicated that he was not planning to assert ineffective

  assistance of counsel and that Panagakos had done a good job.             He

  said he was “happy” with her work.         Id. at 989.   These statements

  are entitled to considerable weight.         See Blackledge v. Allison,

  431 U.S. 63, 74 (1977) (“Solemn declarations in open court carry

  a strong presumption of verity.       The subsequent presentation of

  conclusory allegations unsupported by specifics is subject to

  summary dismissal, as are contentions that in the face of the

  record are wholly incredible.”).         Given his sworn statements,

  this court cannot credit Scher’s present assertions that he pled

  guilty to “get away from Panagakos.”         Nor can the court credit

  his claim that his guilty plea was involuntary.

             The second point that is clear from the existing record

  is that Scher has never been shy about ridding himself of an


                                      11
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 12 of 20   PageID #: 2987



  attorney and starting anew with another attorney.          In this very

  case, he ran through four attorneys before returning to the first

  attorney he had had.     Scher knew very well that he was not stuck

  with an attorney with whom the relationship had broken down, and,

  in fact, he ultimately got a replacement for Panagakos.

  Panagakos was appointed because the court had granted Scher’s

  motion to replace his previous attorney, Brandon K. Flores, who

  had also been appointed under the Criminal Justice Act.           See ECF

  Nos. 145, 148.    Before Flores, Scher had been represented in this

  case by Edwards, and before that by the First Assistant Federal

  Defender.    Scher had more than passing experience with switching

  attorneys.    If Panagakos’s behavior had been as extreme as Scher

  now alleges, he would surely have once again quickly sought new

  counsel, instead of waiting, as he puts it, for years, allegedly

  suffering all the while.      What Scher alleges in his § 2255 motion

  is completely at odds with the record in this case and therefore

  does not support relief under § 2255.

              B.   Scher Does Not Show that Panagakos Was Ineffective
                   in Failing to Move To Suppress or Dismiss (Grounds
                   One, Five, Six, and Seven of Scher’s Motion).

              Construed liberally, Scher’s second claim appears to be

  that Panagakos was ineffective because she failed to conduct an

  investigation that would have led her to move to suppress

  evidence or to dismiss the indictment.        According to Scher, the

  grand jury proceedings were defective because a witness, Robert


                                      12
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 13 of 20   PageID #: 2988



  Rodriguez, told several lies during his testimony.          See ECF No.

  250, PageID # 1668, 1673; ECF No. 250-1, PageID # 1679-1681.

  Scher seems to suggest that, if Panagakos had interviewed Cal

  Gomez, she would have learned about these lies and brought an

  appropriate motion.     Scher’s argument fails at the first hurdle:

  he cannot show that Rodriguez actually lied during his testimony.

             A motion to dismiss a grand jury indictment can only be

  sustained if the prosecutor knowingly permitted perjured

  testimony.    United States v. Sager, 227 F.3d 1138, 1149 (9th Cir.

  2000) (“While we find it hard to understand why a prosecutor

  would not resolve this discrepancy in some way prior to trial,

  there is no evidence that the prosecutor knew that Inspector

  Morris committed perjury in his testimony to the grand jury, as

  opposed to making a misstatement, material as though that

  misstatement appears to be.”).       There is no evidence of such

  conduct here.    Scher has not even shown that Rodriguez made any

  statements that were incorrect.

             Scher appears to contend that Rodriguez made false

  representations about Scher’s involvement with work on the

  Honolulu rail project.      ECF No. 250-1, PageID # 1680.        The

  parties agree on several basic facts.        There is no dispute that,

  while Scher worked for a construction company called CB&I in

  2012, he was photographed sleeping in a crane.          See id. at 1680.

  There is no dispute that CB&I did not work on the rail project.


                                      13
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 14 of 20    PageID #: 2989



  Id.   Similarly undisputed is that a different construction

  company, Kiewit, did work on the rail project.          See id.     Scher

  does not deny that he worked for Kiewit in 2014.

             Scher appears to be arguing that Rodriguez falsely

  suggested that the picture of Scher asleep in the crane was taken

  while Scher was working on the rail project.         Id.    Scher

  maintains that, because of long-running public controversy

  surrounding the rail project, the belief that he was “sleeping on

  the clock” could have created bias against him.            Id. at 1681.

             The grand jury transcript shows that Scher is mistaken.

  Rodriguez told the grand jury that the photo of Scher sleeping in

  the crane was taken in 2012, while he worked with CB&I:

             So if you note, from approximately -- so when
             he filed his application in October of 2012,
             he told us I’m disabled as of July 15th,
             2012, and I’m unable to work. So if you
             notice, about July 15th, 2012, he’s actually
             employed at that time by Chicago Bridge &
             Iron, that’s going to be the fourth bar down,
             and that was from July 2nd of 2012 to August
             9th of 2012. In fact, when he makes that
             statement, that week he gets paid by Chicago
             Bridge & Iron, and the prior week he was
             actually given a safety violation at CB&I for
             sleeping in his cab of the crane and so
             there’s a picture in the subpoena returns of
             him sleeping in the cab of a crane four days
             before he claims that he was entirely
             disabled and could not work.

  ECF No. 250-2, PageID # 1718.       Rodriguez did discuss Scher’s work

  on the rail project, but he indicated that he performed that work

  for Kiewit, not CB&I:


                                      14
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 15 of 20   PageID #: 2990



             If I scroll down here, if you see that purple
             line and go down and see Kiewit, he was
             planning -- he had accepted the job for
             Kiewit, and they were asking the Court to
             allow him to serve something other than jail
             time because it would be detrimental to his
             work there and that would -- he was one of
             the few crane operators certified for this
             specific job and that it was for the rail
             line that all of us, you know, will
             eventually love and -- and ride smoothly,
             right, but that it would be so detrimental
             that it would -- it would actually affect the
             community of Honolulu because this rail line
             would be so much further behind than it
             already is.

  Id. at 1722.    Nothing in the grand jury transcript substantiates

  Scher’s claims that Rodriguez falsely told the grand jury that

  Scher was “sleeping on the clock while on the rail project[.]”

  See ECF No. 250-1, PageID 1681.       Scher has therefore failed to

  show that Panagakos could, or should, have moved to dismiss the

  grand jury indictment based on testimony by Rodriguez.

             Scher’s moving papers refer to Panagakos’s failure to

  file a motion to “suppress” the indictment.         To the extent Scher

  is referring to a motion to suppress evidence, his argument

  similarly fails.     Scher does not establish that Rodriguez

  unconstitutionally obtained evidence or presented such evidence

  to the grand jury.

             C.    Panagakos’s Refusal to Interview Cal Gomez was not
                   Ineffective (Grounds One and Seven of Scher’s
                   Motion).

             Scher’s third claim is that Panagakos’s refusal to

  speak to Cal Gomez was ineffective because Gomez would have

                                      15
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 16 of 20    PageID #: 2991



  revealed that Rodriguez had falsely held himself out as an FBI

  agent while interviewing Gomez.       ECF No. 250-1, PageID 1679; ECF

  No. 273, PageID # 1932.      This court does not need to address

  whether Panagakos’s failure to speak to Gomez was objectively

  unreasonable because Scher has not shown that he was prejudiced.

             In his reply brief,2 Scher seems to argue that, if

  Panagakos had discovered Rodriguez’s alleged deception, she could

  have filed a motion to suppress because “any information he

  [acquired] becomes [the] fruit of the poisonous tree.”            ECF No.

  273, PageID # 1932.     That assertion lacks merit.       Scher does not

  identify any constitutional or statutory violation that

  implicates the fruit of the poisonous tree doctrine.             Nor does he

  show that he has standing to challenge any such violation.             See

  generally United States v. Salvucci, 448 U.S. 83, 85 (1980)

  (“defendants charged with crimes of possession may only claim the

  benefits of the exclusionary rule if their own Fourth Amendment

  rights have in fact been violated”).        Scher does not show that

  interviewing Gomez would have led to the suppression of evidence.

             Nor does Scher show that he suffered any other form of

  prejudice.    To establish prejudice, Scher must show a “reasonable

  probability that . . . the result of the proceeding would have



        2
          This argument also fails because Scher raised it for the
  first time in a reply brief. See Local Rule 12.2(e) (“Any
  argument raised for the first time in the reply may be
  disregarded.”).

                                      16
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 17 of 20   PageID #: 2992



  been different” if Panagakos had spoken to Gomez.          Strickland,

  466 U.S. at 694.     He therefore must demonstrate that her refusal

  affected his decision to plead guilty.         See generally Mahrt, 849

  F.3d at 1170.

             Scher does not make that showing.        Scher never suggests

  that his decision to plead guilty was affected by Panagakos’s

  decision not to talk with Gomez.         At most, he claims that he pled

  guilty to “get away from Panagakos.”        ECF No. 250, PageID # 1671.

  Indeed, it would have been unreasonable for Scher to let this

  issue affect his plea decision.       The evidence against him was

  overwhelming, and impeaching Rodriguez by showing that he had

  misrepresented himself as an FBI agent would not have changed

  that.   Scher does not show that the outcome of this case would

  have been different if Panagakos had spoken to Cal Gomez and had

  learned that Rodriguez had held himself out as an FBI agent.

             D.    Scher is not Entitled to Relief Based on
                   Prosecutorial Misconduct (Ground Five of Scher’s
                   Motion).

             Finally, in his reply brief, Scher raises what appears

  to be an allegation that the Assistant United States Attorney

  acted wrongfully in charging Scher with crimes he knew he could

  not prove.    Scher states that, at the end of his sentencing

  hearing, the AUSA, after moving to dismiss all counts except for

  the one count to which Scher had pled guilty, remarked that the




                                      17
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 18 of 20   PageID #: 2993



  Government “couldn’t have proved them anyway.”          ECF No. 273,

  PageID # 1931.    This argument fails for numerous reasons.

             First, this judge was present at the sentencing hearing

  and heard no such statement.

             Second, in his plea agreement, Scher waived all claims

  under § 2255 other than those based on ineffective assistance of

  counsel.   ECF No. 192, PageID # 943.       This particular matter is

  not a claim of ineffective assistance of counsel.          In fact, by

  the time of the alleged statement, Panagakos was not Scher’s

  attorney, and there is no suggestion by Scher that she somehow

  should have known of the matter before she stopped representing

  Scher.

             Third, Scher raises the matter belatedly in his reply.

  As noted earlier in this order, arguments raised for the first

  time in a reply may be disregarded under Local Rule 12.2(e).             The

  way in which Scher raises the matter is particularly disturbing.

  Scher says that it would be unjust to deny him access to a

  sentencing transcript, suggesting that people are conspiring to

  hide evidence of wrongdoing.       In fact, it does not appear that

  Scher had previously requested access to that transcript, so no

  one was “denying” him access.       As it happens, Scher has access to

  the transcript.     The transcript of the end of the sentencing

  hearing, which is when Scher says the AUSA’s alleged statement

  was made, is attached to the Government’s memorandum opposing his


                                      18
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 19 of 20    PageID #: 2994



  request for compassionate release.        ECF No. 284-4.    The

  transcript includes nothing suggesting that the AUSA made the

  alleged statement.

  IV.        THE COURT DECLINES TO ISSUE A CERTIFICATE OF
             APPEALABILITY.

             The court declines to grant Scher a certificate of

  appealability.    An appeal may not be taken to the court of

  appeals from a final order in a § 2255 proceeding “[u]nless a

  circuit justice or judge issues a certificate of appealability.”

  28 U.S.C. § 2253(c)(1)(B).      The court shall issue a certificate

  of appealability “only if the applicant has made a substantial

  showing of the denial of a constitutional right.”          28 U.S.C.

  § 2253(c)(2).    When a district court denies a § 2255 petition on

  the merits, a petitioner, to satisfy the requirements of

  § 2253(c)(2), “must demonstrate that reasonable jurists would

  find the district court’s assessment of the constitutional claims

  debatable or wrong.”     Slack v. McDaniel, 529 U.S. 473, 484

  (2000).   Reasonable jurists would not find this court’s

  assessment of the merits of Scher’s constitutional claims

  debatable or wrong.

  V.         CONCLUSION.

             Scher’s motion to vacate his sentence under 28 U.S.C.

  § 2255 is denied, and the court declines to issue a certificate

  of appealability.     The Clerk of Court is directed to enter

  judgment for the Government in Civil No. 20-00060 and to close

                                      19
Case 1:15-cr-00614-SOM Document 289 Filed 07/22/20 Page 20 of 20    PageID #: 2995



  that case.

              It is so ordered.

              DATED: Honolulu, Hawaii, July 22, 2020.



                                      /s/ Susan Oki Mollway
                                      Susan Oki Mollway
                                      United States District Judge




  United States v. Scher, Cr. No. 15-00614 SOM; ORDER DENYING DEFENDANT’S MOTION
  UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT SENTENCE AND DECLINING
  TO ISSUE CERTIFICATE OF APPEALABILITY




                                       20
